United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cedar Falls, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-548
Issued: June 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated September 22, 2006 finding that she had
received an overpayment and August 14, 2006 determining her wage-earning capacity. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant received an
overpayment of compensation in the amount of $6,109.22; (2) whether the Office properly
denied waiver of the overpayment; (3) whether the Office properly requested recovery of the
entire sum; and (4) whether the Office met its burden of proof to reduce appellant’s
compensation benefits based on her actual earnings as a modified carrier.
FACTUAL HISTORY
On October 25, 2001 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim alleging that she sustained a skull fracture in the performance of duty when she was struck

by a motor vehicle while walking to deliver her route. The Office accepted her claim for left
occipital skull fracture on December 5, 2001. Appellant initially returned to light-duty work four
hours a day on December 28, 2001.
In a report dated December 15, 2003, Dr. Farid Manshadi, appellant’s attending physician
Board-certified in physical medicine and rehabilitation, opined that appellant could work six
hours a day with a lifting restriction of 27 pounds, carry of 25 pounds and pushing and pulling of
30 and 32 pounds respectively. He found that appellant could work with her arms overhead,
bend and stoop only occasionally. Appellant returned to work on May 24, 2002 working light
duty six hours a day.1
In an informational letter dated July 22, 2004,2 the Office reduced appellant’s
compensation benefits effective July 11, 2004 based on her actual earnings as an office worker
six hours a day with earnings of $576.90 per week. The Office found that appellant’s weekly
pay rate was $769.20, that her adjusted earning capacity was $384.60 and that her loss in earning
capacity was $384.60. The Office concluded that appellant’s weekly compensation rate was
$256.40 and that her net compensation every four weeks was $1,042.00.
The employing establishment objected to appellant’s compensation rate on March 30,
2005 and indicated that she was currently earning $576.90 per week rather than $384.60. The
employing establishment noted that appellant’s hourly pay rate when injured was $19.23 per
hour. On July 11, 2004 the employing establishment reported, “Pay rate of a level 1 step G letter
carrier on July 11, 2004 $20.45. Actual pay rate for clm [claimant] on July 11, 2004
$43,561[.00]/y[ea]r level 1 step J.” Appellant’s actual yearly pay rate on July 11, 2004 results in
a weekly salary of $837.713 and an hourly pay rate of $20.94.
The Office determined that appellant received compensation in the amount of $11,555.75
for the period July 11, 2004 through May 14, 2005. The Office further found that appellant’s
weekly pay rate when injured was $769.314 and that the current weekly pay rate on July 11, 2004
for her date-of-injury position was $818.00.5 The Office found that appellant was earning
$628.206 on July 11, 2004 and that she had 77 percent earning capacity of $592.37 and wage loss
of $176.94 on that date. The Office determined that appellant was entitled to 2/3 of her weekly
1

The Board notes that beginning April 20, 2002 through the calculation of the overpayment beginning July 11,
2004, the Office underpaid appellant based on a date-of injury pay rate of $769.20 per week rather than $769.31 she
was actually earning.
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7.b.(2) (December 1993).
3

The Federal Employees’ Compensation Act provides that weekly pay rate is equivalent to 1/52 of annual pay
rate. 5 U.S.C. §§ 8101-8193, 8114(c).
4

The employing establishment indicated that on October 25, 2001 appellant’s annual salary was $40,004.00 or
$731.31 per week.
5

The Office reached this amount by multiplying $20.45 hourly rate by 40 hours a week.

6

The Office reached this amount by multiplying $20.94 by 30 hours a week.

2

pay loss or $117.96 and compensation every four weeks of $508.00. The Office determined that
appellant was entitled to receive $5,446.53 for the period July 11, 2004 through May 14, 2005
and that she had received an overpayment in the amount of $6,109.22.
On June 13, 2005 the Office issued a preliminary determination of overpayment finding
that appellant had received an overpayment in the amount of $6,109.22 for the period July 11,
2004 through May 14, 2005 as the Office paid compensation based on her actual earnings of four
hours per day when she should have been paid based on actual earnings of six hours a day. The
Office found that appellant was not at fault in the creation of the overpayment. The Office noted
that it had used incorrect wage information when placing her on the periodic rolls. The record
reflects that the Office did not provide appellant with an overpayment recovery questionnaire or
a form requesting financial information.
Appellant requested an oral hearing on July 7, 2005. She agreed that she had received an
overpayment but disagreed as to the amount of the overpayment. Appellant alleged that, as she
was paid for four hours a week and was only entitled to be paid for two hours a week, her
overpayment should equal one half of the total amount paid or $5,777.88. She reported that she
currently had savings of $20,000.00 and an emergency fund of $3,000.00. Appellant indicated
that she paid rent of $385.00 per month and received $350.00 per month from her ex-husband’s
retirement. She indicated that her thrift savings plan was worth $53,000.00. Appellant indicated
that supporting financial documents were enclosed. She provided the amount of her thrift
savings plan, pension benefit, retirement portfolio insurance payment and checking account.
Appellant testified at the oral hearing on July 27, 2006 regarding the fact, amount and
repayment of the overpayment. She stated that she could repay the overpayment, but this would
be a hardship. The hearing representative requested that appellant provide an itemized list of
expenses and income and stated that he would review the record to determine whether she had
been provided with the appropriate Form 20. Appellant stated that her expenses were $1,350.00
per month and that she could repay the entire amount of the overpayment. She further stated that
she did not feel that she should have to repay the overpayment as she felt the money was hers
when she was receiving it and had she known that she was not entitled to the amount she was
receiving, she “probably” would not have allocated her funds as she did.
On April 18, 2006 appellant accepted a light-duty position as a modified carrier earning
$47,724.00 per year. The position required lifting up to 20 pounds, sitting, standing and walking
six hours a day with restricted bending. Appellant was required to push and pull up to 40
pounds. By decision dated August 14, 2006, the Office found that appellant’s modified carrier
position earning $688.20 per week effective April 29, 2006 fairly and reasonably represented her
wage-earning capacity. The Office reduced appellant’s compensation effective August 6, 2006.
By decision dated September 22, 2006, the hearing representative found that appellant
had received an overpayment in the amount of $6,109.12. He noted that the Office concluded
that appellant had been paid based on four hours a day when she was entitled to receive
compensation for two hours a day as she had actual earnings for six hours a day. The hearing
representative reported the Office calculations of the overpayment and concluded that these
calculations were correct. He found that appellant was not at fault in the creation of the
overpayment. The hearing representative reviewed the financial information submitted by

3

appellant and noted that she failed to complete the necessary Form 20 to enable the Office to
determine an appropriate payment schedule or entitlement waiver of the overpayment. The
hearing representative concluded that appellant should repay the overpayment in its entirety.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act7 provides that the United States “shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty. Section 8106(a) provides in pertinent part
as follows:
“If the disability is partial, the Unites States shall pay the employee during the
disability monthly monetary compensation equal to 66 2/3 percent of the
difference between his monthly pay and his monthly wage-earning capacity after
the beginning of the partial disability, which is known as his basic compensation
for partial disability.”8
The Act further provides that an employee who is receiving compensation for an
employment injury may not receive wages for the same time period.9 Section 8129(a) of the Act
provides that when an overpayment has been made to an employee because of an error of fact or
law, adjustment shall be made by decreasing later payments to which she is entitled.10
ANALYSIS -- ISSUE 1
The Office properly found that appellant had returned to work by July 11, 2004 working
six hours a day in a limited-duty position. She was entitled to compensation for two hours a day.
During the period July 11, 2004 through May 14, 2005, the Office paid appellant compensation
for four hours a day. Appellant was entitled to receive $5,446.53 for 10 hours of compensation
per week during the period July 11, 2004 through May 14, 2005. She received compensation in
the amount of $11,555.75 for this period and therefore received an overpayment of compensation
in the amount of $6,109.22. The Board will affirm the fact and the amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act11 provides: “Adjustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of [the Act] or would be against

7

5 U.S.C. §§ 8101-8193, 8102(a).

8

5 U.S.C. § 8106(a).

9

5 U.S.C. § 8116(a).

10

5 U.S.C. § 8129(a).

11

5 U.S.C. §§ 8101-8193, § 8129(b).

4

equity and good conscience.”12 If a claimant is without fault in the creation of an overpayment,
the Office may only recover the overpayment if recovery would neither defeat the purpose of the
Act nor be against equity and good conscience. The guidelines for determining whether
recovery of an overpayment would defeat the purpose of the Act or would be against equity and
good conscience are set forth in sections 10.434 through 10.437 of the Office’s regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of the
Act if recovery would cause hardship because the beneficiary needs substantially all of his or her
current income (including compensation benefits) to meet current, ordinary and necessary living
expenses, and, also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.13 For waiver under the defeat
the purpose of the Act standard, an appellant must meet the two pronged test and show that she
both needs substantially all of her current income to meet current ordinary and necessary living
expenses,14 and that her assets do not exceed the resource base.15 The burden is on the claimant
to show that the expenses are reasonable and needed for a legitimate purpose.
In order to establish that recovery of an overpayment would be against equity and good
conscience, an overpaid individual must either establish that she would experience a severe
financial hardship in attempting to repay the debt16 or overpaid individual could also establish
that in reliance on such payment or on notice that such payments would be made, she gave up a
valuable right or changed her position for the worse.17 If the claimant is not entitled to waiver
under the “defeat the purpose of the Act” clause the “against equity and good conscience” clause
must be considered by the Office in the written decision.18
ANALYSIS -- ISSUE 2
The Office determined that appellant was without fault in the creation of the
overpayment. The Office may only collect the overpayment if such collection would not defeat
the purpose of the Act or be against equity and good conscience. When the preliminary finding
of overpayment was issued, the Office stated that a Form 20, overpayment recovery
12

5 U.S.C. § 8129(b).

13

Office procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent, plus $960.00 for each additional dependent. Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
14

An individual is deemed to need substantially all of his or her income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio Martinez, 55
ECAB 245, 250 (2004).
15

W.F., 57 ECAB ___ (Docket No. 06-769, issued August 11, 2006).

16

20 C.F.R. § 10.437(a).

17

20 C.F.R. § 10.437(b).

18

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(b) (May 2004).

5

questionnaire, was enclosed. However, there is no such form in the record before the Board.
The hearing representative advised appellant that she should submit this form and indicated that
he would review the record to ensure that such a form was made available to appellant. The
hearing representative did not provide appellant with the Form 20 and did not indicate that he
found that the Office had properly provided her with such a form. As the Office failed to
provide appellant with the necessary form, the Board finds that appellant’s failure to complete
this form cannot be the basis for denial of waiver of the overpayment.19 Appellant provided
some financial information in support of her request for waiver; however, the hearing
representative did not inform her of the inadequacy of her submission until the September 22,
2006 decision. In the September 22, 2006 decision, the hearing representative failed to evaluate
the financial information submitted by appellant and did not offer any reasoning for denying
waiver other than the absence of the completed form. He did not explain why waiver was denied
under either the “defeat the purpose of the Act” or “equity and good conscience” standards. The
Board finds that the Office abused its discretion by failing to provide appellant with the
necessary forms to support her allegations that she was entitled to waiver. Proceedings under the
Act are not adversarial in nature, nor is the Office a disinterested arbiter. While the claimant has
the burden to submit sufficient financial evidence to establish that she is entitled to waiver, the
Office shares the responsibility in developing the evidence to see that justice is done.20
LEGAL PRECEDENT -- ISSUE 3
The general test for determining loss of wage-earning capacity is whether the injuryrelated residuals prevent the employee from performing the kind of work he or she was doing
when injured. When the medical evidence establishes that the residuals of an employment injury
prevent the employee from continuing in his or her employment, the employee is entitled to
compensation for any resulting loss of wage-earning capacity.21
Section 8115(a) of the Act22 provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by actual earnings if actual
earnings fairly and reasonable represent the wage-earning capacity. Generally wages actually
earned are the best measure of a wage-earning capacity and, in the absence of evidence showing
that they do not fairly and reasonably represent the injured employee’s wage-earning capacity
must be accepted as such measure.23
The Office’s procedure manual states that when an employee cannot return to the date-ofinjury job because of disability due to work-related injury of disease, but does return to
19

Richard F. Williams, 55 ECAB 343, 346-47 (2004); Clayton W. Kline, 54 ECAB 521, 523 (2003); James P.
Bailey, 53 ECAB 494 (2002); Leon Thomas, 52 ECAB 202 (2001); But see Ralph P. Beachum, Sr., 55 ECAB 442,
448 (2004).
20

As the Office did not provide appellant with the appropriate forms and address the issue of waiver, the issue of
recovery is not in posture for a decision.
21

Elsie L. Price, 54 ECAB 734 (2003).

22

5 U.S.C. §§ 8101-8193, § 8115(a).

23

Selden H. Swartz, 55 ECAB 272, 278 (2004).

6

alternative employment, the claims examiner must determine whether the earnings in the
alternative employment fairly and reasonably represent the employee’s wage-earning capacity.24
The procedure manual provides in relevant part as follows:
“Factors Considered. To determine whether the claimant’s work fairly and
reasonably represents his or her wage-earning capacity, the claims examiner
should consider whether the kind of appointment and tour of duty … are at least
equivalent to those of the job held on the date of injury. Unless they are, the
[claims examiner] may not consider the work suitable.”25
The formula for determining loss of wage-earning capacity based on actual earnings,26
which was developed in Albert C. Shadrick,27 has been codified by regulation at 20 C.F.R.
§ 10.403.28 Subsection (d) of this regulation provides that the employee’s wage-earning capacity
in terms of percentage is obtained by dividing the employee’s actual earnings by the current pay
rate for the job held at the time of injury.29
ANALYSIS -- ISSUE 3
Appellant’s physician released her to return to light-duty work six hours a day on
February 9, 2004.
Appellant accepted a light-duty position as a modified carrier on
April 18, 2006. The Office found that appellant’s actual earnings fairly and reasonably
represented her wage-earning capacity by decision dated August 14, 2006 and reduced her
compensation benefits to reflect her earnings in this position. She has not objected to the
selection of this position as representing her wage-earning capacity. There is no evidence that
the position is make-shift and that the appointment and tour of duty are similar to appellant’s
date-of-injury position. The Board finds that the Office met its burden of proof in showing that
appellant’s actual earnings fairly and reasonably represented her wage-earning capacity.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $6,109.22 and that she was not at fault in the creation of the overpayment. The case is
remanded to the Office to provide appellant with the appropriate form to adequately submit her
financial information in order that waiver can be considered. After this and such other
development, the Office should issue an appropriate merit decision. The Board further finds that
24

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).
25

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7a (July 1997).
26

Hayden C. Ross, 55 ECAB 455, 460 (2004).

27

5 ECAB 376 (1953).

28

20 C.F.R. § 10.403.

29

20 C.F.R. § 10.403(d).

7

the position of modified carrier fairly and reasonably represents appellant’s wage-earning
capacity.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed. The September 22, 2006 decision is affirmed in
part and remanded for further development consistent with this decision of the Board.
Issued: June 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

